DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-20, and 22-24 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification given in the last Office Action, as well as the claim interpretation under 35 USC § 112(f) and its associated rejection under 35 USC § 112(b).  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 5, “[t]his data is” should be “[t]hese data are”.  Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (paragraphs 4, 46). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Please note that Applicant’s amendment has not obviated the objection because the references to websites are not limited to the top-level domain names.

Claim Objections
Claims 1-6, 8-20, and 22-24 are objected to because of the following informalities:
Claims 1 and 14 recite “the model” in the first substantive limitation; however, both a “preliminary model” and a “reference model” are previously recited.  Examiner assumes that the “reference model” is intended, but this should be made explicit if this was indeed the intent.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on a rejected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 22 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing further to limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 states that “said program instructions are further executable to cause the computing system to implement said model checker.”  Claim 14, on which claim 15 depends, states that “a model checker [is used] to process the specification data and the reference model data to determine if said specification is reachable in the reference model….”  It is unclear how “implement[ing] said model checker” is relevantly different from “us[ing] a model checker to process … specification data and … reference model data….”  Using a model checker to process data implies that the model checker is implemented.
Similarly, claim 22 recites that “said program instructions are further executable to cause the computing system to implement said interpolation-based model checker.”  However, claim 21, on which claim 22 depends, recites that “said program instructions are further executable to cause the computing 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6, 8-14, 16-20, and 23-24 would be allowable if rewritten to overcome the claim objections.  Claims 15 and 22 would be allowable if rewritten to overcome the rejections under 35 USC § 112(d).
The following is a statement of reasons for the indication of allowable subject matter:  Applicant has moved the subject matter previously indicated allowable in claims 7 and 21 into independent claims 1 and 14.  Those limitations, which none of the prior art of record appears to disclose explicitly, are as follows:
store preliminary model data defining a preliminary model, the preliminary model corresponding to a reference model with a multiplexer at every gene node in the model; 
generate inverse-specification data from specification data, the inverse-specification data defining an inverse-specification as the logical negation of a specification of binary measurement values; 
use an interpolation-based model checker to process the inverse-specification data and the preliminary model data to generate a proof of reachability of said inverse-specification in the preliminary model with the first input of each multiplexer connected to an output thereof, said proof indicating each said multiplexer via which the inverse-specification is reachable; and 
generate said reference model data from the preliminary model data such that said set of gene nodes in the reference model comprises a gene node corresponding to each said multiplexer via which the inverse-specification is reachable….

The closest references of record are Gong and Berryhill.  Gong discloses a model checking algorithm for signaling pathways in pancreatic cancer.  In Gong, an HMGB1 Boolean network with 33 
Berryhill discloses a model checker that uses the unbounded model checking algorithm of property directed reachability.  In Berryhill, when a state is unreachable in a circuit, an error select register (essentially a latch) and a multiplexer are inserted at a location in the circuit that is suspected of being modifiable to make the state reachable.  Berryhill does not, however, negate all values of the specification data to generate an inverse specification, nor does the model checker of Berryhill use such an inverse specification to generate a proof of reachability.  Rather, Berryhill renders states reachable in the model by debugging problem areas individually.
Kwon et al., “Linear Inequality LTL (iLTL): A Model Checker for Discrete Time Markov Chains,” in Int’l Conf. Formal Engineering Methods 194-208 (2004) (“Kwon”) does discuss the general notion of proving reachability via an inversion of specification data, see section 4.2, but Kwon does not disclose that the proof indicates the use of multiplexers via which the inverted specification is reachable. 

Response to Arguments
Applicant's arguments filed February 15, 2021 (“Remarks”) have been fully considered but they are, except insofar as a rejection has been withdrawn, not persuasive.
Applicant first remarks that the term “data” “is commonly accepted in a singular form in contemporary English.”  Remarks at 15-16.  However, common acceptance doth not correctness make.  See, e.g., Wash. St. U., Data/Datum, https://brians.wsu.edu/2016/05/24/data-datum/ (last visited February 16, 2021) (“[W]riters addressing an international audience of nonspecialists would probably be safer treating ‘data’ as plural.”); Tyler Krupa, Data Is, or Data Are?, APA Style Blog, July 16, 2012, https://blog.apastyle.org/apastyle/2012/07/data-is-or-data-are.html (“Keep in mind that most of the time the plural form data should be used. Scientific results are built upon testing things multiple times across IEEE Editorial Style Manual for Authors 19 (2020), http://journals.ieeeauthorcenter.ieee.org/wp-content/uploads/sites/7/IEEE-Editorial-Style-Manual_081920.pdf (“The data were collected … (always plural)”).  The objection will be maintained until the requested correction is made.
Applicant then attempts to traverse the rejection under 35 USC § 112(d) by suggesting (a) that claim 14 does not indicate what entity implements the model checker; and (b) that the term “implement” has a computer-science definition that differentiates it from mere use.  Remarks at 17-18.  In response to (a), Examiner would note that claim 14, as amended, indicates that the program instructions “cause the computing system to … use a model checker to process the specification data and the reference model data….”  In other words, in claim 14, the “computing system” is clearly the entity that uses the model checker – the very computing system that is caused to “implement” the model checker in claim 15.  In response to (b), Examiner would note that “implementation” appears not to be explicitly defined by the specification, and the broadest reasonable interpretation of “implementation” consistent with the specification is not limited to the definition Applicant proffers.  The Oxford English Dictionary defines “implement” as “[t]o carry out, execute (a piece of work).”  Oxford Eng. Dictionary, definition 1(b) of implement, v., https://oed.com/view/Entry/92452?rskey=zp6HoL&result=2&isAdvanced=false#eid (last visited February 16, 2021).  Once it is established, as claim 14 does, that the computing system uses the model checker to process the data, it is also established that the computing system carries out or executes the model checker to process the data, from which it follows, by the definition given above, that the computing system implements the model checker for data processing.  Therefore, on at least one reasonable interpretation of “implement,” there is no discernable difference between the relevant portion of claim 14 and claim 15.  If Applicant wants “implement” to have the meaning of “embody an algorithm in executable code,” it should amend the claim to say so, to the extent that this amendment would be supported by the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125